Citation Nr: 1236901	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include narcolepsy and sleep apnea.

2.  Entitlement to service connection for erectile dysfunction, to include as a neurological abnormality associated with a service-connected low back disability and/or secondary to service-connected posttraumatic stress disorder (PTSD).    

3.  Entitlement to a disability rating in excess of 20 percent for a low back disability from June 11, 2006, to the present.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from May 18, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2005 and February 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge during hearings held at the RO in November 2006 and May 2011, respectively.  The transcripts of these hearings have been associated with the claims file.  

In September 2011, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) for further development and adjudicative action.  In an August 2012 Supplemental Statement of the Case (SSOC), the RO continued the decisions previously entered.  The case has now been returned to the Board for further appellate review.

The claims file reveals that the RO denied a claim for TDIU benefits in the February 2008 rating decision.  The Veteran did not perfect an appeal with respect to this issue, and this decision became final.  38 U.S.C.A. § 7105(c).  However, during the course of his appeal for an increased rating but after the February 2008 decision became final, the medical evidence and his representative raised the issue of whether he is unemployable due to his back disability.  For the reasons that will be discussed in more detail, such TDIU claim is deemed to have been raised on May 18, 2011.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added that issue to those on the title page.

In a September 2012 Written Brief Presentation, the Veteran's accredited representative raised the issues of service connection for hypertension, hiatal hernia, gastroesophageal reflux disorder (GERD), and restless leg syndrome, to include as secondary to service-connected posttraumatic stress disorder.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic sleep disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including a service-connected disability.

2.  Resolving all doubt in the Veteran's favor, erectile dysfunction is related to the Veteran's service-connected low back disability.  

3.  The preponderance of the evidence does not show that the Veteran's service-connected low back disability is primarily manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks due to his low back disability.

4.  In a February 2008 rating decision, the RO denied the claim for entitlement to a TDIU; as the Veteran did not perfect an appeal with respect to this issue, the rating decision is final.  

5.  The issue of entitlement to a TDIU was reasonably raised during the May 18, 2011, VA general medication examination.

6.  From May 18, 2011, the Veteran has been service-connected for the following disabilities:  PTSD, rated as 50 percent disabling; low back disability, rated as 20 percent disabling; cervical spine disability, rated as 10 percent disabling; right leg thrombophlebitis, rated as 10 percent disabling; left leg thrombophlebitis, rated as noncompensable; sinusitis, rated as noncompensable; right arm thrombophlebitis, rated as noncompensable; left arm thrombophlebitis, rated as noncompensable; and a right ankle scar, rated as noncompensable.  His combined disability rating is 70 percent.  

7.  The preponderance of the evidence dated from May 18, 2011, indicates that the Veteran is likely unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307 (2011).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  

3.  The criteria for a disability rating greater than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5243 (2011).

4.  From May 18, 2011, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Board herein awards service connection for erectile dysfunction and TDIU benefits.  This constitutes a full grant of the benefits sought.  Accordingly, any errors committed regarding the duty to notify or the duty to assist with regards to these issues were harmless and will not be discussed.

The VCAA duty to notify was satisfied by letters sent to the Veteran in July 2004, December 2007, and September 2009, and by the August 2005 Statement of the Case.  The letters and the August 2005 SOC fully addressed the notice elements.  The letters advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was not provided with specific notice as to the criteria necessary to establish secondary service connection for his claimed sleep disorder.  However, the Veteran, by way of his representative, demonstrated actual knowledge of the necessary requirements for secondary service connection in the September 2012 Written Brief Presentation.  The December 2007 and September 2009 letters, as well as the August 2005 SOC, informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He was also provided with information regarding the rating criteria for the diagnostic codes relevant to his disability.  Although the August 2005 SOC and the September 2009 notice letter was provided after the initial adjudication of his low back and sleep disorder claims in March 2005 and February 2008, the Veteran's claims have been readjudicated, with the most recent occurring in the August 2012 SSOC.  Nothing more is required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (1998).  None is found by the Board.

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing his contentions and provided testimony.  Additionally, the case was remanded in September 2011 so that the RO could endeavor to obtain any outstanding VA and private medical records identified by the Veteran.  His outstanding VA treatment records have been associated with the claims file.  To date, the Veteran has not identified any additional records that have not been obtained.  Thus, the RO substantially complied with this remand directive.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

The Veteran was also afforded VA examinations with respect to his claims.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated.  Moreover, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Additionally, there is also no objective evidence indicating that there has been a material change in the severity of the Veteran's low back disability since the most recent May 2011 VA examination.

The Veteran was also provided an opportunity to set forth his contentions during a hearing before a DRO in November 2006 and during a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the November 2006 and May 2010 hearings, the DRO and the undersigned enumerated the issues on appeal.  Information was also solicited regarding the severity of the Veteran's low back disability.  During the Travel Board hearing, the Veteran essentially testified that he had undergone additional treatment at a VA medical facility.  In response, the case was remanded and his outstanding VA medical records were associated with the claims file.  Also, information was solicited regarding onset of the Veteran's claimed sleep disorder and any causal link between the claimed disorder and the events and incidents during Veteran's active service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, aside from the development explained herein, the hearing discussions did not reveal any additional evidence that might be available that had not been submitted by the Veteran.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service Connection for A Sleep Disorder

The Veteran claims that service connection is warranted for a sleep disorder, to include narcolepsy and sleep apnea.  Initially, the Veteran claimed that he experienced sleep difficulty while on active duty and that his symptoms continued following his separation.  In a September 2012 Written Brief Presentation, the Veteran's representative raised the issue of whether the Veteran's diagnosed narcolepsy and sleep apnea were related to his service-connected PTSD.  

Service treatment records associated with the claims file reveal that the Veteran was treated for sleep difficulties while on active duty.  These records show that the Veteran was provided prescription medication to treat insomnia in January 1956.  On a January 1956 report of medical history, the Veteran reported having frequent trouble sleeping.  In response to his report, the examiner explained that the Veteran had insomnia and nervousness related to work.  The subsequent service treatment records are negative for reports of any sleep difficulty.

Post-military VA and private medical records document the Veteran's reports of sleep problems.  During a June 1988 VA medical examination, the Veteran reported sleep difficulty in that he was only able to sleep for a few hours.  A July 2006 private medical record shows that he was diagnosed with sleep apnea.  A February 2007 private medical record includes the Veteran's report that his sleep problems became worse after his return from service in Vietnam.  A November 2007 VA treatment record reflects that he was diagnosed with narcolepsy.  The diagnosis of sleep apnea was continued in an October 2010 VA treatment record.

In September 2006, the Veteran submitted a buddy statement from M.L.Z. and K.T. in support of his claim.  K.T. reported that he served with the Veteran in 1974 and 1975 and that he observed the Veteran appearing very drowsy and falling asleep for short periods while working.  M.L.Z. described an incident in June 2005 during which he observed the Veteran fall asleep during a conversation.

The Veteran submitted an internet article in support of his claim that discusses PTSD, sleep and breathing.  The article notes that sleep disturbances are prominent in the morbidity of PTSD.  It is also generally discusses the occurrence of sleep apnea in individuals diagnosed with PTSD.

The Veteran underwent a VA examination in December 2011 for his claimed sleep disorder.  He reported having frequent hypersomnolence episodes during the day.  The Veteran highlighted that he reported having sleep problems while on active duty and that he continued to experience hypersomnolence following his discharge.  The examiner determined that the Veteran had a confirmed diagnosis of narcolepsy and noted his medical history to include a diagnosis of sleep apnea.  He noted his review of the Veteran's service treatment records and acknowledged that the Veteran was treated for insomnia in January 1956.  However, the examiner highlighted that there was no documentation of narcolepsy or sleep apnea symptoms.  He concluded that the documentation was not sufficient to support the Veteran's claim and determined that there was no continuity of complaints.  The examiner further acknowledged the Veteran's January 1956 report of insomnia, but commented that insomnia is not the same as narcolepsy or sleep apnea.  He explained that the Veteran would have been approximately nineteen-years-old at the time of his 1956 report of insomnia and stated that it was unlikely that he had either narcolepsy or sleep apnea at that time.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a sleep disorder.  Although the medical evidence shows that the Veteran is currently diagnosed with narcolepsy and sleep apnea, the preponderance of the evidence, as discussed further below, does not show that the diagnosed sleep disorders were incurred in service or are of service origin, to include the Veteran's service-connected PTSD.  Accordingly, the appeal must be denied.

The Veteran initially claimed that his current sleep disorders are related to his military service.  He claims to have experienced disturbed sleep symptomatology while on active duty and that he experienced such symptomatology following his discharge.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records document his single January 1956 report of a insomnia.  As such, the Veteran's account of the in-service sleep difficulties is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having in-service sleep difficulty, at least of an acute and transitory nature, is credible.  As noted above, the January 1956 service treatment records document his report of insomnia.  While the service treatment records document his single report of sleep difficulties, the fact remains that there is no evidence that the Veteran incurred a chronic sleep disorder during his period of active service that is unrelated to his service-connected post-traumatic stress disorder, which is currently rated as 50 percent disabling.

In this regard, the Board notes that symptoms of sleep impairment, such as insomnia are in incorporated in the diagnostic criteria for rating psychiatric disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  As such, to the extent the Veteran experienced insomnia in service that he still experienced today, such sleep impairment symptoms are already compensated for by the 50 percent rating for service-connected PTSD and may not be separately service-connected or rated under the circumstances of this case.  See 38 C.F.R. § 4.14.

Further, the Board does not find the Veteran's statements regarding a continuity of symptomatology regarding narcolepsy or sleep apnea since service to be credible in light of the medical evidence and additional lay statements of record.  The Board finds that while the Veteran reported that he experienced disturbed sleep since service is competent, he made such reports only in conjunction with his claim for benefits.  Moreover, as was discussed just above, the symptoms of insomnia in service are related to the service-connected PTSD rather than the current seizure-related narcolepsy or respiratory-related sleep apnea.   Indeed, the service treatment records dated subsequent to the Veteran's January 1956 report of insomnia show frequent treatment for unrelated conditions but are entirely void of any reports of sleep difficulty.  There is no record of any reports of disturbed sleep until 1988, over a decade following his discharge.  The lack of such a discussion prior to this time undermines his credibility.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Veteran did not report having sleep difficulty again until 2006.  He was diagnosed with sleep apnea and narcolepsy in 2006 and 2007, respectively.  The Board notes that the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000). 

The Board finds all of these factors together to be highly probative evidence that there has not been a continuity of narcolepsy or sleep apnea symptoms and weigh heavily against any contention to the contrary.  See Buchanan, 451 F.3d 1331, 1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for or reports of a sleep disorder for nearly decades after service, the Board finds any of the Veteran's reports of continuity of sleep difficulty since service are not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Moreover, the evidence of record is negative for any objective medical opinion relating the claimed sleep disorders to any incident, occurrence, or condition during the Veteran's military service.  The Board finds highly probative the December 2011 VA examiner's opinion with regards to the Veteran's claimed sleep disorders.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner essentially determined that the Veteran's sleep apnea and narcolepsy were not related to his military service, to include any reports of in-service symptomatology.  Thus, the examiner essentially concluded that the currently diagnosed sleep disorders were not incurred in service and were not of service origin.  The December 2011 VA examiner's opinion is considered highly probative, as they are definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In addition, the Veteran is not competent to provide testimony that his claimed sleep disorder was caused or aggravated by his service-connected PTSD.  The Board again emphasizes that to the extent there is insomnia, such is a psychiatric symptom that is part and parcel of service-connected PTSD, which is not appeal here.  In regard to the narcolepsy and sleep apnea, the Veteran simply lacks the medical expertise to provide such an opinion.  The Board points out that he was provided an opportunity to submit this type of evidence but has failed to do so.  Although he has submitted an internet article which discusses the comorbidity of PTSD and sleep apnea, the Board finds that such generic text, which do not address the facts in this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Essentially, the Veteran's unsubstantiated statements regarding the nature and etiology of his claimed sleep disorder are found to lack competency and are without probative value.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In sum, the Board finds that the criteria for entitlement to service connection for the claimed sleep disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for service connection for a sleep disorder on both a direct and secondary basis must therefore be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Service Connection for Erectile Dysfunction

The medical evidence in this case has raised the issue of whether service connection is warranted for erectile dysfunction, to include as a neurological abnormality associated with the service-connected low back disability.  Additionally, the Veteran's representative raised the issue of whether the Veteran's erectile dysfunction is related to his service-connected PTSD.  Having reviewed the evidence of record in light of all relevant laws, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted in this instance.  Thus, the claim is granted.  

Initially, the Board notes that the Veteran was granted service connection for a low back disorder in a February 1989 rating decision, effective from March 21, 1988.  The RO granted service connection for PTSD in an August 2005 rating decision, effective from July 31, 2003.

As discussed further below, VA regulations provide for the separate evaluation of compensable objective neurologic abnormalities associated with a spinal disability.  See 38 C.F.R. § 4.71a, Note (1).  Such abnormalities include erectile dysfunction.  

During a May 2011 VA spine examination, the Veteran first reported experiencing erectile dysfunction.  The VA examiner determined that the etiology of the Veteran's symptomatology was not unrelated to his service-connected low back disability.  

In a September 2012 Written Brief Presentation, the Veteran asserted, through his representative, that his current erectile dysfunction is related to his service-connected PTSD.  In support of this assertion, the Veteran submitted an article indicating that a number of physical health problems may be associated with PTSD.  These include problems related to the reproductive system.

Here, the analysis may be stated briefly.  Based on the foregoing, the Board finds that service connection is warranted for erectile dysfunction.  In reaching this determination, the Board has considered the Veteran's general contentions that he experiences erectile dysfunction that is related to his service-connected low back disability and/or PTSD.  Although the Veteran is not competent to provide an opinion as to the etiology of his erectile dysfunction, he is competent to report his current symptomatology and when his symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, the medical evidence of record includes the Veteran's report of erectile dysfunction that began subsequent to the onset of his low back disability and PTSD.  The Board finds the Veteran's testimony to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. ").  Thus, the Board finds competent and credible the lay evidence as set forth above as to the onset and symptoms associated with the Veteran's erectile dysfunction disorder.  

The Board also finds probative the May 2011 VA's examiner opinion, which generally relates the Veteran's erectile dysfunction to his service-connected low back disorder.  Specifically, the examiner noted in the review of systems section that the Veteran had a history of erectile dysfunction, and responded "no" to the following question:  Is etiology of [erectile dysfunction] unrelated to claimed disability?"  While a more extensive medical opinion could be sought, the Board is satisfied that the Veteran's erectile dysfunction is related to service-connected disabilities.  The opinion is found to be probative enough under the circumstances of this case to weigh in favor of the Veteran's claim.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In light of the foregoing and the Federal Circuit's decision in Davidson, the Board finds that service connection is warranted for erectile dysfunction.  Accordingly, the claim will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.


Legal Criteria for Increased Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for A Low Back Disability

The Veteran contends that his low back disability is more severe than what is reflected by the currently assigned 20 percent disability rating.  By way of brief history, the case was originally before the Board in September 2011, at which time the Board denied the claim for a disability rating in excess of 10 percent for the Veteran's low back disability from July 21, 2004, to June 10, 2006.  The Board remanded the claim for an disability rating in excess of 20 percent from June 11, 2006, to the present.  For the period on appeal, the low back disability has been rated under Diagnostic Code 5237.  See 38. C.F.R. § 4.71a, Diagnostic Code 5237.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5237 used for the evaluation of a lumbosacral strain.

The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 20 percent evaluation is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Another Diagnostic Code that is also considered in this case is Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Turning to the merits of the claim, the Veteran underwent a VA spine examination on June 11, 2006.  He reported experiencing a burning sensation down his back into his right hip and right leg.  His symptoms increased with prolonged standing and walking.  The Veteran denied having surgery on his low back but reported that he received epidural injections every six months.  He did not use a brace or use a cane.    
Flare ups occurred approximately once or twice a month and interfered with the Veteran's ability to sleep.  He stated that he was unable to function at a normal level during flare ups.  The Veteran stated that his radiating pain caused his legs to give out, and he expressed his fear that he would fall and injure himself due to this occurrence.  He stated that he experienced falls on three occasions, with the most recent occurring three weeks prior to the examination.  The Veteran indicated that he was unemployed and that he had not worked since May 2005 due to severe pain.

On the physical examination, the Veteran ambulated with a limp to right.  The examiner noted that the Veteran would benefit from the use of a cane.  He was unable to walk on his heels due to weakness in his lower extremity.  The Veteran walked on his toes with assistance, holding on for support.  The examination was negative for any postural abnormalities or fixed deformities.  The Veteran had a moderate amount of tenderness over the lower lumbar region of the spine with manipulation.  Spinal tenderness was noted.  The Veteran demonstrated lumbar spine motion as follows:  flexion from zero to 40 degrees, with moderate to severe limitation due to pain; extension from zero to 10 degrees, with moderate to severe limitation due to pain; left and right lateral flexion from zero to 15 degrees, with moderate to severe limitation due to pain; and left and right lateral flexion from zero to 15 degrees, with moderate to severe limitation due to pain.  The Veteran had increased weakness and pain in his low back that was evidence by facial grimacing and him having to put his hands on his thighs to help himself up as a result of range of motion testing.  This was especially observed following repetitive testing.  The Veteran also demonstrated an increase of visual giving way of the right lower extremity as a result of increased range of motion.  There was no additional loss of range of motion, however, with repetition.  

The neurologic examination revealed weakness in the lower extremities, particularly of the right lower extremity. There was no visible atrophy.  The Veteran had normal muscle tone with diminished strength on the right side.  Deep tendon reflexes were normal.  Lasegue's signs were positive, bilaterally.  The Veteran's rectal examination was normal. The associated electromyography (EMG) was negative for evidence of radiculopathy.  An X-ray examination of the lumbar spine revealed advanced degenerative osteoarthritis to a severe degree.  

VA records document the Veteran's report of continued low back symptomatology.  Physical examinations performed in November 2007, August 2008, and February 2009 revealed tenderness to palpation over the thoracic spine.  

In March 2010, the Veteran underwent a second VA examination to assess the severity of his low back disability.  He reported having moderate to severe pain in the mid lumbar area with radiation to his right hip and right leg.  Flare ups of his low back pain occurred every one to two months and were precipitated by over exertion.  The Veteran reported having moderate functional impairments in that he used a cane on a daily basis, was unable to stoop over and rise up, and was unable to lift more than thirty pounds.  He used prescription pain medication as needed, with fair results.  The Veteran denied having any bladder or bowel symptomatology.  He reported, however, experiencing numbness, weakness, and paresthesias in his leg or foot.  Additional symptoms included a history of fatigue, decreased motion, stiffness, and weakness.  

The physical examination revealed that the Veteran walked with an antalgic gait and used a cane.  Inspection of the spine showed that his pelvis was tilted to the right.  Scoliosis of the spine was noted, but there was no evidence of ankylosis of the thoracolumbar spine.  The examination revealed objective evidence of painful motion, guarding, and tenderness, which was not severe enough to cause an abnormal gait or spinal contour.  Range of motion testing revealed flexion to 40 degrees, extension to 10 degrees, and left and right lateral flexion and rotation to 20 degrees.  There was objective evidence of pain with active range of motion.  No pain was observed following repetitive range of motion testing and there was no additional limitations following three repetition of range of motion.  The neurologic examination did not reveal any abnormalities in the bilateral lower extremities.    The associated X-ray examination revealed mild lumbar instability, moderate degenerative desiccated discs and spondylosis, mild degenerative facet joints, and mild thoracolumbar scoliosis with the convexity to the right.  The examiner determined that the Veteran's low back symptomatology prevented his participation in sports and had moderate effects on his ability to perform chores, shop, and exercise.  There were no effects on his other daily activities.

An October 2010 VA spine examination report reflects further assessment of the Veteran's low back disability.  The physical examination revealed thoracic spine flexion to 70 degrees, extension to 20 degrees, right and left rotation to 40 degrees, and right and left flexion to 25 degrees.  Tenderness was noted over the thoracic spine.  There was no evidence of spasms.  The Veteran was diagnosed with multiple levels of degenerative disc disease (DDD) of the thoracic spine.

In May 2011, the Veteran underwent an additional VA examination for his low back disability.  He stated that he had daily low back pain and stiffness.  He further reported having a limited range of motion.  The Veteran denied experiencing any bladder or bowel symptomatology, but he reported experiencing erectile dysfunction, numbness, and paresthesias.  The examiner indicated that the etiology of these symptoms were not unrelated to the claimed low back disability.  Additional low back symptoms include fatigue, weakness, and spasm.  The Veteran denied having any radiating pain.

The physical examination showed that the Veteran's posture was normal in appearance.  There were no abnormal spinal curvatures observed.  The examination was negative for spasm, atrophy, guarding, tenderness, or weakness.  Thoracolumbar spine range of motion testing revealed the following:  flexion from zero to 35 degrees; extension from zero to 15 degrees; left and right lateral flexion from zero to 0 to 15 degrees; and left and right lateral flexion from zero to 20 degrees.  There was objective evidence of pain with active range of motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The reflex, sensory, and motor examinations did not reveal any abnormalities in the bilateral lower extremities.  The Lasegue's sign was negative.  The associated X-ray examination revealed moderate DDD associated with mild lumbar scoliosis.  

The examination produced a diagnosis of moderate DDD of the lumbar spine, lumbar strain, and lumbar scoliosis.  The examiner noted that the Veteran previously worked as a self-employed business owner, but that he was not employed at the time of the examination.  The Veteran stated that he retired in 1975 due to age or duration of work.  The examiner noted that the Veteran's low back disability affected his usual occupation in that he was assigned different duties and experienced increased absenteeism.  He identified the effects on the Veteran's occupational activities as decreased mobility, problems with lifting and carrying, difficulty reaching, a lack of stamina, and pain.  The low back disability prevented the Veteran from exercising and had moderate to severe effects on his other daily activities.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability in excess of 20 percent for the Veteran's service-connected low back disability.  In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, the medical evidence of record shows that the Veteran has demonstrated thoracolumbar flexion to at least 35 degrees, to include pain.  There is no competent medical evidence of record that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.   Furthermore, there is also no evidence of record that the Veteran has ankylosis of the thoracolumbar spine.  Indeed, the medical evidence shows that he was able perform thoracolumbar motion, at least to some extent, in all directions throughout the pendency of the appeal.  Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the General Rating Formula for spine disabilities.  See 38 C.F.R. § 4.71a.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of low back pain, stiffness, decreased motion, weakness, spasms, fatiguability, and flare-ups occurring once or twice a month.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's low back disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the March 2010 examiner commented that the Veteran's disability prevented him from participating in sports and had a moderate effect on his ability to perform chores, shop, and exercise.  Similarly, the May 2011 examiner determined that the low back disability had moderate to severe effects on the Veteran's daily activities.  However, even accounting for the limitations of his lumbar spine range of motion due to pain, stiffness, weakness, and flare-ups, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating.  The Board finds that the currently assigned 20 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a.

Additionally, a higher disability rating is not warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  In order to receive the next higher 40 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, the Veteran has not reported having any incapacitating episodes that required bed rest prescribed by a physician.  Although the May 2011 examiner commented that the Veteran's disability resulted in increased absenteeism in the Veteran's usual occupation, there is no evidence of record indicating that he experienced any incapacitating episodes as defined by the applicable rating criteria during the period on appeal.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence has shown that there was no evidence of bladder or bowel complaints.  With regards to the May 2011 Veteran's report of erectile dysfunction, this issue is addressed in the Remand portion below and is being remanded for further development.  

Although the Veteran has consistently reported, and medical evidence reflects, that he experiences pain radiating into his right lower extremity, such pain is part and parcel of the assigned ratings in that no neurological dysfunction- such as numbness or paralysis- has been attributed to his service-connected low back disability.  The Board recognizes that the June 2006 examination revealed a positive Lasegue's sign, bilaterally. However, the VA examiner specifically determined that an associated VA EMG study was negative for evidence of radiculopathy.  The subsequent March 2010 and May 2011 VA examinations were all negative for objective evidence of a bilateral lower extremities neurological disorder attributable to the Veteran's low back disability.  Thus, there is no objective medical evidence attributing the Veteran's reported lower extremity symptomatology to the service-connected low back disorder that is not already contemplated by the assigned rating.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.  

The medical evidence is negative for any additional reports of neurological symptoms associated with the service-connected low back disability.  Therefore a separate rating for neurological impairment is not warranted at this time.   

The Board has also considered the Veteran's statements that his low back disability is more severe than what is reflected by the disability rating upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App. 505 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

As noted above, the issue of whether a TDIU is warranted due to the Veteran's service-connected low back disability is addressed in the Remand below.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

Finally, the Board finds that the Veteran's low back disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating upheld herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Entitlement to TDIU Benefits

As indicated above, the a claim for TDIU has been raised by the medical evidence of record.  Specifically, the May 18, 2011 VA general medical examination raised the issue of whether the Veteran is unemployable due to his service-connected low back disability.  The Veteran's representative also raised the issue of a TDIU due to the low back disability in the September 2012 written brief presentation.  

As an initial matter, the Board notes that the Veteran previously filed a claim for TDIU benefits, which was denied in the February 2008 rating decision.  The Veteran did not perfect an appeal as to the issue of entitlement to a TDIU.  Thus, the February 2008 rating decision is final as to this issue.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.1103.  However, during the course of his appeal for an increased rating for his service-connected low back disability, but after the February 2008 decision became final, the medical evidence raised the issue of entitlement to a TDIU.  Specifically, the issue of unemployability due to service-connected disabilities was raised in the May 18, 2011 VA examination report.  Thus, as was noted earlier, the issue has been included as an issue currently on appeal in accordance with Rice.   See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In order to establish a TDIU, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The claims file reflects that since the time that the TDIU claim arose, the Veteran has been service-connected for the following disabilities:  PTSD, rated as 50 percent disabling; low back disability, rated as 20 percent disabling; cervical spine disability, rated as 10 percent disabling; right leg thrombophlebitis, rated as 10 percent disabling; left leg thrombophlebitis, rated as noncompensable; sinusitis, rated as noncompensable; right arm thrombophlebitis, rated as noncompensable; left arm thrombophlebitis, rated as noncompensable; and a right ankle scar, rated as noncompensable.  His combined disability rating is 70 percent.  Therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is near to balance (i.e., that supporting the claim and opposing the claim is nearly approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the claims file reveals that the Veteran is currently seventy-five years old and has earned associates degrees.  His work history includes employment as a restaurateur and in the fields of real estate, finance, insurance, and discount retail.  He reportedly stopped working in approximately 2001 due to pain.   

The Veteran underwent a VA PTSD examination in December 2010 to assess the severity of his service-connected psychiatric disability.  He reported feeling depressed and not having any ambition.  The Veteran stated that his medication helped with his symptoms, but made him feel as if he was "coasting."  He reported having positive relationships with his family members and a few friends.  The clinical examination was negative for evidence of psychosis, a thought disorder, impaired memory or concentration, or problems with personal hygiene.  The examiner determined that the Veteran appeared to be fairly stable and noted that he used anti-psychotic medication to treat his symptoms.

VA treatment records reflect the treatment of the Veteran's psychiatric symptomatology.  The records dated during the time period on appeal show his psychiatric symptomatology to include depression, withdrawal, recurrent intrusive thoughts, avoidance behaviors, hypervigilance, paranoia, and intermittent hallucinations.  These records reveal that the Veteran was prescribed anti-psychotic medication to treat his symptomatology, with the dosage of his medication increased in March and August of 2011.  An August 2011 treatment records shows that he was counseled on the side effects of his medications and was advised to use caution while driving and working.  

A May 2011 VA general examination report includes the Veteran's report of continuing low back pain, with stiffness and a limited range of motion.  Additional symptoms included numbness, paresthesias, fatigue, decreased motion, spasms, and weakness.  The Veteran used a cane and was unable to walk more than a few yards.  The clinical examination revealed diagnoses of moderate DDD of the lumbar spine, chronic lumbar strain, and lumbar scoliosis.  During the examination, the Veteran reported that he was previously self-employed as a business owner.  However, he was retired.  The examiner identified the effects of the Veteran's low back disability on his usual occupation as being assigned different duties and increased absenteeism.  He also determined that the Veteran experienced decreased mobility, problems with lifting and carrying, difficulty reaching, a lack of stamina, and pain.  The examiner commented that the Veteran's condition would require that he have medical restrictions to avoid moderate to heavy lifting, frequent bending, prolonged standing and walking, and climbing stairs.  Therefore, the Veteran's low back disability would prevent him from obtaining or maintaining normal physical work.  The examiner stated that the disability should not prevent the Veteran from doing sedentary work with the ability to sit or stand as needed or desired.

During the May 2011 examination, the Veteran also denied experiencing any reoccurrence of his thrombophlebitis of the lower extremities since his military service.  The clinical examination revealed diagnoses of status post thrombophlebitis of the right and left legs, with no evidence of ongoing thrombophlebitis.  The examiner opined that the Veteran's bilateral lower extremity disorders were resolved and that they had no effect on his usual occupation.  

As for his service-connected sinus condition, the Veteran reported during the May 2011 examination having congestion.  Following the examination, the examiner determined that the Veteran sinusitis was asymptomatic at that time.  He commented, however, that his chronic or recurrent sinusitis may be subject to environmental exposures, such as excessive exposure to dust, ragweed, fresh cut grass, and pollen.  Therefore, the Veteran would be limited in normal work activities that do not involve these environmental factors.  The examiner determined, however, that the Veteran would be able to perform sedentary work in an office type setting.

An August 2011 VA PTSD examination report reveals the VA examiner's conclusion that the Veteran had occupational and social impairments due to mild or transient symptoms associated with his PTSD.  The Veteran's symptoms were noted to include anxiety, recurrent thoughts, avoidance behaviors, diminished interests, sleep impairments, and irritability or outbursts of anger.  The examiner noted that the Veteran continued to take prescription medication for his psychiatric disability.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a TDIU is warranted from May 18, 2011.  The preponderance of the evidence indicates that the Veteran is also unemployable due to his service-connected disabilities, primarily his service-connected low back disability.  Here, the evidence of record indicates that his low back disability prevents employability in occupations requiring normal physical activity.  Indeed, the May 2011 VA examiner determined that the Veteran's service-connected low back disability limited his mobility, caused pain and decreased stamina, and would impair occupational activities requiring lifting, carrying, reaching, and prolonged standing and walking.  The Board finds the VA examiner's opinion in this regard to be highly probative, as it is definitive, based on a clinical examination of the Veteran and review of the claims file, and is supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that the factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion).  

Although the May 2011 VA examiner opined that the Veteran's service-connected low back disability would not prevent employability in sedentary occupations, the Board finds that when coupled with the treatment of the Veteran's service-connected PTSD, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment due to his service-connected disabilities.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this regard, the Board highlights the Veteran's December 2010 report of feeling as if he was "coasting" due to his psychiatric mediation.  Moreover, his VA treating physician advised him to use caution while working.  Thus, it is highly likely that the Veteran experiences some level of impaired functioning, at least in an employment context, due to the medications used to treat his service-connected PTSD.  The Board must resolve any doubt in this instance in the Veteran's favor and must therefore determine that the aggregate of the Veteran's service-connected disabilities prevents substantially gainful employment in a sedentary occupation.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's service-connected low back and the treatment of his service-connected PTSD present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

In summary, because the Veteran meets the schedular criteria for a TDIU, and because it appears that his service-connected disabilities preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met.  Accordingly, the TDIU claim is granted.


ORDER

Service connection for a sleep disorder, to include narcolepsy and sleep apnea, is denied.

Service connection for erectile dysfunction is granted, subject to the laws and regulations governing the payment monetary awards.

Entitlement to a disability rating in excess of 20 percent for a low back disability from June 11, 2006, to the present is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, from May 18, 2011, and as subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


